Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT

AGREEMENT

 

THIS THIRD AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT
(this “Amendment”), dated as of June 28, 2017, is by and between MORGAN STANLEY
BANK, N.A., a national banking association, as buyer (“Buyer”), and TH
COMMERCIAL MS II, LLC, a Delaware limited liability company, as seller
(“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement, dated as of February 18, 2016, as amended by that
certain First Amendment to Master Repurchase and Securities Contract Agreement,
dated as of June 30, 2016, as further amended by that certain Second Amendment
to Master Repurchase and Securities Contract Agreement, dated as of February 21,
2017  (as the same has been or may be further amended, modified and/or restated
from time to time, the “Master Repurchase Agreement”);

 

WHEREAS, Seller and Buyer have entered into that certain Fee Letter, dated as of
February 18, 2016 (the “Original Fee Letter”), as amended by that certain First
Amendment to Fee Letter, dated as of February 21, 2017 (the “First Fee Letter
Amendment”), as further amended by that certain Second Amendment to Fee Letter,
dated as of the date hereof (the “Second Fee Letter Amendment”; the Second Fee
Letter Amendment, together with the Original Fee Letter and the First Fee Letter
Amendment, collectively, the “Fee Letter”), by and between Buyer and Seller;

 

WHEREAS, in connection with a corporate transaction, Granite Point Mortgage
Trust Inc., a Maryland corporation (“Guarantor”), is entering into that certain
Guaranty, dated as of the date hereof (the “Replacement Guaranty”), to replace
that certain Guaranty, dated as of February 18, 2016 (the “Original Guaranty”),
made by Two Harbors Investment Corp., a Maryland corporation (“Original
Guarantor”), in favor of Buyer;

 

WHEREAS, Buyer and Original Guarantor intend to terminate the Original Guaranty
in accordance with the terms and provisions of that certain Termination of
Guaranty, dated as of the date hereof (the “Original Guaranty Termination”); and

 

WHEREAS, Seller and Buyer wish to (i) increase the Facility Amount, (ii) extend
the Facility Termination Date and (iii) modify certain other terms and
provisions of the Master Repurchase Agreement, as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.     Amendments to Master Repurchase Agreement.  The Master Repurchase
Agreement is hereby amended as follows:

 

(a)   The definition of “Facility Amount” in Article 2 of the Master Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Facility Amount” shall mean Five Hundred Million Dollars ($500,000,000).

 

(b)   The definition of “Guarantor” in Article 2 of the Master Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Guarantor” shall mean Granite Point Mortgage Trust Inc., a Maryland
corporation.

 

(c)   The definition of “Guaranty” in Article 2 of the Master Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Guaranty” shall mean that certain Guaranty, dated as of June 28, 2017, made by
Guarantor in favor of Buyer as the same may be amended, supplemented or
otherwise modified from time to time.

 

(d)   The definition of “Facility Termination Date” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Facility Termination Date” shall mean June 28, 2020, as the same may be
extended in accordance with Section 9(a) of this Agreement.

 

(e)   The following definitions are hereby added to Article 2 of the Master
Repurchase Agreement in alphabetical order:

 

“Second Upsize Fee” shall have the meaning specified in the Fee Letter.

 

“Third Upsize Fee” shall have the meaning specified in the Fee Letter.

 

“Supplemental Origination Fee” shall have the meaning specified in the Fee
Letter.

 

(f)    The following is hereby added to the Master Repurchase Agreement as
Section 3(w) to the Master Repurchase Agreement in correct sequential order:

 

“Upon no less than five (5) Business Days’ prior written notice from Seller to
Buyer, Seller may request that the Facility Amount be increased to Six Hundred
Million and No/100 Dollars ($600,000,000.00).  Such request shall be approved by
Buyer upon satisfaction of the following conditions:  (a) no Default, Event of
Default or Margin Deficit shall exist on the date of Seller’s request or on the
effective date of the increase of the Facility Amount, (b) all representations
and warranties in this Agreement shall be true, correct, complete and accurate
in all respects as of the effective date of the increase of the Facility Amount
(except such representations which by their terms speak as of a specified date
and subject to any exceptions disclosed to Buyer in an Exception Report prior to
such date and approved by Buyer), (c) Buyer and Seller shall have duly executed
and delivered an amendment to this Agreement reflecting such increase in the
Facility Amount, which amendment shall be duly acknowledged by Guarantor, (d) on
or before the effective date of the increase of the Facility Amount, Seller
shall have paid to Buyer the Third Upsize Fee and all other Transaction Costs
payable to Buyer in connection with the negotiation of such amendment and
(e) Seller shall deliver to Buyer such other documents as Buyer may reasonably
request.”

 

2.     Conditions Precedent to Amendment.  The effectiveness of this Amendment
is subject to the following:

 

(a)   This Amendment shall be duly executed and delivered by Seller and Buyer;

 

(b)   Guarantor shall have duly executed the Replacement Guaranty;

 

(c)   Buyer and Seller shall duly execute the Second Fee Letter Amendment;

 

2

--------------------------------------------------------------------------------


 

(d)   Seller shall pay to Buyer the Second Upsize Fee in accordance with the
terms and provisions of the Fee Letter and all other Transaction Costs payable
to Buyer in connection with the negotiation of this Amendment, the Fee Letter
Amendment and the Replacement Guaranty;

 

(e)   Buyer shall have received certified copies of the organizational documents
of Guarantor and resolutions or other documents evidencing the authority of
Guarantor with respect to the execution, delivery and performance of this
Amendment, the Replacement Guaranty and the other Transaction Documents to which
it is a party and each other document to be delivered by Guarantor from time to
time in connection with the Transaction Documents (and Buyer may conclusively
rely on such certifications until it receives notice in writing from Guarantor
to the contrary);

 

(f)    Buyer shall have received opinions of counsel to Seller and Guarantor in
form and substance satisfactory to Buyer as to authority, enforceability, and
such other matters as may be reasonably requested by Buyer; and

 

(g)   Buyer shall have received such other documents as Buyer may reasonably
request.

 

3.     Seller Representations.  Seller hereby represents and warrants that:

 

(a)   no Default, Event of Default or Margin Deficit exists, and no Default,
Event of Default or Margin Deficit will occur as a result of the execution,
delivery and performance by Seller of this Amendment; and

 

(b)   all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer).

 

4.     Defined Terms.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Master Repurchase Agreement.

 

5.     Continuing Effect; Reaffirmation of Guaranty.  As amended by this
Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement are ratified and confirmed and shall remain in full force and effect. 
In addition, any and all guaranties and indemnities for the benefit of Buyer
(other than the Original Guaranty upon its termination in accordance with the
Original Guaranty Termination) and agreements subordinating rights and liens to
the rights and liens of Buyer, are hereby ratified and confirmed and shall not
be released, diminished, impaired, reduced or adversely affected by this
Amendment, and each party indemnifying Buyer, and each party subordinating any
right or lien to the rights and liens of Buyer, hereby consents, acknowledges
and agrees to the modifications set forth in this Amendment and waives any
common law, equitable, statutory or other rights which such party might
otherwise have as a result of or in connection with this Amendment.

 

6.     Binding Effect; No Partnership; Counterparts.  The provisions of the
Master Repurchase Agreement, as amended hereby, shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto.  For
the purpose of facilitating the execution of this Amendment as herein provided,
this Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original, and such counterparts when
taken together shall constitute but one and the same instrument.  Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

 

3

--------------------------------------------------------------------------------


 

7.     Further Agreements.   Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.

 

8.     Governing Law.  The provisions of Section 18 of the Master Repurchase
Agreement are incorporated herein by reference.

 

9.     Headings.  The headings of the sections and subsections of this Amendment
are for convenience of reference only and shall not be considered a part hereof
nor shall they be deemed to limit or otherwise affect any of the terms or
provisions hereof.

 

10.  References to Transaction Documents.  All references to the Master
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.

 

[NO FURTHER TEXT ON THIS PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

 

BUYER:

 

 

 

MORGAN STANLEY BANK, N.A., a national banking association

 

 

 

By:

/s/ Anthony Preisano

 

 

Name: Anthony Preisano

 

 

Title: Authorized Signatory

 

5

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

TH COMMERCIAL MS II, LLC, a Delaware limited liability company

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

6

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

GUARANTOR:

 

 

 

GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

7

--------------------------------------------------------------------------------